Citation Nr: 0823532	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-29 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the retroactive reduction of payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, educational benefits, from 7 credit hours 
to 1 credit hour from September 26, 2005 through December 9, 
2005, and from 6 credit hours to no credit hours from January 
9, 2006 to March 24, 2006, were proper.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from November 1966 to 
September 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).



FINDINGS OF FACT

1.  The appellant enrolled at Southern Oregon University for 
the period from September 26, 2005 through December 9, 2005, 
for 7 credit hours.

2.  The appellant enrolled at Southern Oregon University for 
the period from January 9, 2006 to March 24, 2006, for 6 
credit hours.

3.  On September 26, 2006, the first day of the term, the 
appellant reduced her course load of 7 credit hours to 1 
credit hour.  

4.  Prior to the beginning of the school term which commenced 
on January 9, 2006, the appellant withdrew from all classes 
and reduced to zero credit hours.  

5.  The RO retroactively reduced payment of Chapter 35 
educational benefits, from 7 credit hours to 1 credit hour 
from September 26, 2005 through December 9, 2005, and from 6 
credit hours to no credit hours from January 9, 2006 to March 
24, 2006 (after correcting a prior reduction to 4 credit 
hours for that second period).  




CONCLUSION OF LAW

The retroactive reduction of payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, educational benefits, from 7 credit hours 
to 1 credit hour from September 26, 2005 through December 9, 
2005, and from 6 credit hours to no credit hours from January 
9, 2006 to March 24, 2006, was proper.  38 U.S.C.A. §§ 3531, 
3532, 3680 (West 2002 & Supp. 2008); 38 C.F.R. §§ 21.3130, 
21.3132, 21.3135, 21.4135 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2008).  To implement the provisions 
of the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2008).

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002). In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that 
the statute at issue in such cases (Chapter 53) was not found 
in Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  This case is analogous to the cases under 
the Barger directives.

The appellant has been awarded Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  According to a July 2005 Enrollment Certification from 
Southern Oregon University, the appellant enrolled at 
Southern Oregon University for the period from September 26, 
2005 through December 9, 2005, for 7 credit hours.  The 
appellant also enrolled at Southern Oregon University for the 
period from January 9, 2006 to March 24, 2006, for 6 credit 
hours.

According to Notices of Change in Student Status from 
Southern Oregon University, on September 26, 2006, the first 
day of the term, the appellant reduced her course load of 7 
credit hours to 1 credit hour.  Prior to the beginning of the 
school term which commenced on January 9, 2006, the appellant 
withdrew from all classes and reduced to zero credit hours.  

Thereafter, Southern Oregon University erroneously notified 
VA that the appellant had reduced from 6 credit hours to 4 
credit hours for the period of January 9, 2006 to March 24, 
2006.  However, this information was corrected to reflect 
that a complete withdrawal of courses was made for that 
period.  

Due to the reduction in credit hours for both periods, the RO 
made a retroactive reduction of payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, for both those periods.  This retroactive 
action resulted in the creation of a debt of $1,439.02.  The 
appellant returned a check that she had received for the 
second period (January to March semester) in the amount of 
$261.20 which was applied to the debt; reducing the amount to 
$1,190.01 (the amount included administrative fees and 
interest).  

The appellant reported that although she was overpaid for the 
Fall semester, she called VA and was told to keep the check 
for the next term.  She does not believe that she was 
overpaid for the Winter semester.  Also, with regard to the 
Fall semester, she indicated that she had a 5 month old baby 
whom she was breastfeeding and her husband could not care for 
the baby because he is disabled.  With regard to the Winter 
semester, her baby was still young, her husband could not 
care for the baby, and she decided to take that term off.  

The law provides that educational assistance under Chapter 35 
shall be paid only for the period of an eligible person's 
enrollment in, and pursuit of, an educational program.  No 
amount shall be paid to an eligible person for a course for 
which the grade assigned is not used in computing the 
requirements for graduation including a course from which the 
student withdraws, unless the eligible person withdraws 
because he was called to active duty or the Secretary finds 
that there are mitigating circumstances for the withdrawal.  
38 U.S.C.A. § 3680(a); 38 C.F.R. § 21.3132(d).  If there are 
no mitigating circumstances, the educational allowance will 
be reduced or terminated as of the first day of the term in 
which the withdrawal occurs.  See 38 C.F.R. §§ 21.3135(c); 
21.4135(e)(1).

If the eligible person is claiming that there are mitigating 
circumstances for the withdrawal or non-punitive grade, he 
must submit a description of these circumstances in writing 
to VA either within one year from the date VA notifies the 
eligible person that he must submit the mitigating 
circumstances or at a later date if the eligible person is 
able to show good cause why the one-year time limit should be 
extended to the date on which he or she submitted the 
description of the mitigating circumstances.  The eligible 
person must also submit evidence supporting the existence of 
mitigating circumstances within one year of the date VA 
requests such evidence.  38 C.F.R. § 21.3132(d)(1).

The following circumstances are representative of those which 
VA considers to be mitigating: (i) an illness of the eligible 
person; (ii) an illness or death in the eligible person's 
family; (iii) an unavoidable geographical transfer resulting 
from the eligible person's employment; (iv) an unavoidable 
change in the eligible person's conditions of employment; (v) 
immediate family or financial obligations beyond the control 
of the eligible person which require him or her to suspend 
pursuit of the program of education to obtain employment; 
(vi) discontinuance of a course by a school; (vii) 
unanticipated active duty for training; and (viii) 
unanticipated difficulties in caring for the eligible 
person's child or children.  38 C.F.R. § 21.3132(d)(2).

The VA education program does not pay for interval periods if 
a student withdraws from classes, does not take classes in 
sequence, or takes a leave of absence.  If a student's course 
or period of enrollment is interrupted for those reasons, the 
effective date of reduction or discontinuance of his or her 
award of education assistance will be the beginning and 
ending dates of the course or periods of enrollment as 
certified by the educational institution.  38 U.S.C.A. §§ 
3531, 3680; 38 C.F.R. § 21.3135.

The evidence in the education folder shows that the appellant 
was paid VA educational assistance benefits for the Fall 2005 
(September 26, 2005 to December 9, 2005) and Winter 2006 
(January 9, 2006 to March 24, 2006) semesters.  The appellant 
reduced credits hours for the first period from 7 credits to 
1 credit.  Thus, she was paid for 6 credit hours for which 
she did not commence attendance.  Likewise, for the second 
period, she withdrew from all 6 credit hours.  As such, she 
is not eligible to be paid for those withdrawn credit hours.  

The appellant asserts that she was told by a VA employee that 
she should keep the Fall 2005 educational assistance payment.  
This would constitute misinformation.  However, being a 
victim of misinformation regarding the claim cannot estop the 
government from denying a benefit.  See McCay v. Brown, 106 
F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 
Vet. App. 150, 153-55 (1991); see also Irwin v. Department of 
Veterans Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey 
v. West, 160 F.3d 1360 (Fed. Cir. 1998); Walker v. Brown, 8 
Vet. App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 
186 (1991).

To the extent that she asserts that there were mitigating 
circumstances, the Board finds that the criteria are not met.  
The appellant maintains that she was caring for a 5-8 month 
old baby and breastfeeding that child.  Her husband was 
unable to assist her in the care of the child due to his 
disability status.  The appellant knew that she had an infant 
who was breastfeeding when she enrolled in classes.  As such, 
the Board does not find that this allegation constitutes 
unanticipated difficulties in caring for the eligible 
person's child.  There was no indicated change in the 
appellant's family status when she enrolled in the Fall 2005 
and Winter 2006 semesters.  Regardless, VA will not pay for 
classes which the appellant did not attend.

In summary, the record confirms that the appellant was, in 
fact, paid benefits for credit hours when she was not 
attending classes because she had withdrawn from classes.  
Therefore, the Board must conclude that the retroactive 
reduction of educational assistance benefits in this case was 
proper, as there are no statutory or regulatory provisions 
that would allow the appellant to retain educational 
assistance benefits for classes that she did not attend.  The 
law is clear that the purpose of the VA educational 
assistance programs is to provide for the pursuit of 
education, and in this case, the appellant received benefits 
for education that she did not pursue.  

Based upon the foregoing, the Board concludes that the RO 
properly reduced the benefits at issue as of the first day of 
the terms in which the withdrawals occurred.


ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


